Citation Nr: 0734346	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-10 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals, right lateral meniscectomy.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran had active service as a cadet at the U.S. Army 
Military Academy from July 1974 to October 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 2007, the Board granted the veteran's motion for an 
extension and suspended review of the appeal until October 3, 
2007.  

The issue of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for 
service connection for an eye disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Post-operative residuals, right lateral meniscectomy, are 
currently manifest by osteoarthritis, pain, and minimal 
limitation of flexion of the right knee.  Dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint are not shown.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
10 percent for right knee post-operative residuals, right 
lateral meniscectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5258, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a January 2004 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  In this 
letter, the veteran was asked to submit evidence in his 
possession pertaining to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The January 2004 notification letter did 
not include the last two elements; however, the Board finds 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The veteran is appealing the 
degree of disability, demonstrating that he has actual 
knowledge of this element.  As there will be no further 
increase as a result of this decision, further information 
about effective dates is not needed.  Furthermore, notice as 
to degrees of disability and effective dates was included 
with the March 2007 supplemental statement of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, and service medical records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim for an 
increased rating.  A VA examination was provided in 
connection with this claim; additionally, the veteran was 
scheduled for subsequent VA examinations which he failed to 
report for.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), DC 
5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5258 cartilage, semilunar, dislocated with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5258.  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under DC 5257 because it is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The Diagnostic Codes that focus 
on limitation of motion of the knee are DCs 5260 and 5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under DC 5260 for limitation of flexion of the leg and 
DC 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants an evaluation in excess of 10 percent for 
post-operative residuals, right lateral meniscectomy.  After 
the veteran filed his claim for increase, he has been 
scheduled for multiple VA examinations to determine the 
current symptomatology of his disability.  He has only 
reported to one of these examinations.

At his April 2004 VA examination, the veteran complained of 
locking, giving way and effusion in his right knee; he also 
stated that he felt grinding in the right knee on almost a 
daily basis.  The examiner's assessment shows that the 
veteran is status post medial meniscectomy of the right knee, 
and that he has osteoarthritis of the right knee.  
Examination of the right knee showed a painful McMurray's, 
and a painful Apley's grind.  There was a mildly positive 
posterior drawer sign, and a negative anterior drawer sign.  
There was a positive chondromalacia sign.  The examiner 
specifically noted that there was no ligamentous instability 
in the medial collateral or lateral collateral ligament.  
Regarding range of motion, the examiner reported zero degrees 
of extension and 130 degrees of flexion of the veteran's 
right knee.   

The examiner did not note any dislocated semilunar cartilage, 
or any observed episodes of locking, or effusion on 
examination.  According to a December 2003 VA treatment 
record, the veteran complained of knee pain, and did not have 
edema in any of his limbs at that time.  No episodes of 
locking or effusion are shown in the relevant, competent 
medical evidence of record.  The competent medical evidence 
of record is against a finding of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; as such, the Board does not find an 
increased rating under DC 5258 appropriate.  Likewise, as the 
examiner specifically noted no instability of the right knee, 
the Board finds that an increased evaluation based on 
recurrent subluxation or lateral instability is not 
warranted.  

The competent evidence does show that the veteran has 
arthritis of the right knee, which is rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.  The 
veteran would not warrant an evaluation in excess of 
10 percent based on limitation of motion as flexion limited 
to 30 degrees or extension limited to 15 degrees is not shown 
by the competent medical evidence of record.  In fact, the VA 
examiner reported extension to zero degrees and flexion to 
130 degrees.  This shows only minimal limitation of flexion.  
According to DC 5003, when the limitation of motion is 
noncompensable, as is the case here, a rating of 10 percent 
is for application.  Given the above, an evaluation is excess 
of 10 percent is not warranted based on findings of 
osteoarthritis or limitation of motion.    

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  The 
veteran has reported pain in his right knee.  Nevertheless, 
the Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected post-operative 
residuals, right lateral meniscectomy, are contemplated in 
the 10 percent rating currently assigned.  There is no 
indication that pain, due to his right knee disability, 
causes functional loss greater than that contemplated by the 
10 percent evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for post-operative residuals, right lateral 
meniscectomy, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for post-
operative residuals, right lateral meniscectomy, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not so exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 





ORDER

Entitlement to an increased rating for post-operative 
residuals, right lateral meniscectomy, currently evaluated as 
10 percent disabling, is denied.  


REMAND

The veteran's claim for service connection for "eye 
condition" has been denied on multiple occasions.  The 
veteran once again seeks service connection for this claimed 
disorder.  The Board would like to make clear to the veteran 
that according to his claims file, he has never been awarded 
service connection for any eye disorder, to include at any 
time shortly after service.

In January 2004, the veteran was sent a letter meant to 
comply with the notice and assistance provisions of the 
Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)).  This letter correctly points out that the 
veteran's claim for an eye condition is a request to reopen a 
claim.  The letter also recites a brief history of the 
veteran's claims for defective vision, eye condition, loss of 
vision, and visual condition.  The veteran was told that in 
order for VA to reconsider that issue, he must submit new and 
material evidence.  In the April 2004 rating decision, and 
the subsequent supplemental statements of the case, there are 
no findings regarding whether new and material evidence had 
been received; rather, the veteran's claim has been 
adjudicated on the merits.   

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Regarding reopening of the 
veteran's claim, the issue must be remanded as the veteran 
has not been properly notified on how to substantiate his 
claim.  

The veteran has not been given proper notice as required by 
the Veterans Claims Assistance Act (VCAA), its implementing 
regulations, and pertinent case law.  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b) (2007) apply to all five 
elements of a service connection claim; that includes: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2007)).  Here, the application to 
reopen the claim for service connection for eye disorder was 
filed after August 2001, and thus the amended standard 
applies. 

For claims filed on or after August 29, 2001, new evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Furthermore, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VCAA requirements in the context of a claim to reopen.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
held that VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element, or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes new 
and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, 487 F.3d 
881 (2007) and Simons v. Nicholson, 487 F.3d 892 (2007) (to 
the effect that an error by VA in providing notice of 
information and evidence necessary to substantiate a claim 
under 38 U.S.C.A. § 5103(a) is presumptively prejudicial and 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claim, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law, to 
include Dingess, supra and Kent, supra.  
The veteran should be given sufficient 
time for response.    

2.  After completing the above, the AMC/RO 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


